

Exhibit 10.2
Translation of Pledge Contract


Contract No.: Shenping Bank (China Resources Center)
Pledge No.: (2008) A10011101340800005


Party A (Pledgor): Dongguan Diguang Electronic Science and Technology Co., Ltd.
Location (Address): Industrial Area, Hongmenshan, Changshantou, Qingxi County,
Dongguan
Legal Representative: Song Yi 
Tel.: 26553580




Party B (Pledgee): Shenzhen Ping An Bank Co Ltd( Shenzhen City Crossing
Sub-branch
Location (Address): 1st Floor, Mix Shopping Mall, No. 1881, Bao An Nan Road,
Shenzhen, PRC
Legal Representative (Person In Charge): Zeng Dongping
Tel.: 82668238


Pursuant to Contract law, Guaranty Law and the relevant laws and regulations,
both Party A and Party B reach this Agreement after unanimous consultation.


Clause One Pledge and Pledge Obligation
 
1.1 Party A wishes to provide the maximum guaranty pledge for the occurred debts
within the credit availability period and the fixed credit line under the
comprehensive credit line agreement (hereinafter referred to as the Contract)
---- Shenping Bank (China Resources Center) Credit No.: (2008)
A10011101340800005 under pledge of Factory Buildings A, B, Office Buildings,
Dormitory Building and Cadre Building (No.: C4956850 / C4956849 / C4956848 /
C4956851 / C4956852) (hereinafter referred to as the Pledge). Both Parties agree
to provide the guaranty with the Pledge simultaneously for the occurred debts
under the corresponding Shenping Bank (China Resources Center) Credit No.:
(2008) A10011101340800005.

 
See the attached “Pledge List” and Certificate of Pledge Rights for the details
of pledge, and the attachments are inseparable part of the Contract.


1.2 The maximum principal amount of the creditor’s rights in pledge guaranty is
RMB40,000,000 (say, RMB forty million). The scope of guaranty is the principal
of creditor’s rights, interest, compound interest, penalty interest, penalty for
breach and damages as well as various fixed expenses under the . The value of
the Pledge is fixed at the time when the pledge rights are realized. When the
pledge rights are realized, Party A will be responsible for the guaranty under
the Main Contract for the value of the pledge rights.
 

--------------------------------------------------------------------------------


 
1.3 The pledge that Party A provides is an independent pledge. Regardless of the
availability of guaranty (including the debtor under the Main Contract) provided
by the guarantors, Party B has the priority right of requesting Party A to take
responsibility for the guaranty. If Party B waives the exercise right to the
guaranty (including the guaranty provided by creditor) or the guaranty provided
by other guarantors, Party A will remain responsible for all guarantees agreed
to in the Contract.

 
1.4 The Contract is an irrevocable contract.


1.5 The force of the Contract is independent of the Main Contract. The contract
remains valid even if the Main Contract or part of its clauses are void.
 
1.6 Within the period of the Contract, the original copy of the Certificate of
Pledge Rights is kept by Party B. After the debtor settles all the principal,
interest and expenses of the creditor’s right under the Contract., the pledge
rights will be automatically invalidated and Party B will return the original
copy of the Certificate of Pledge Rights to Party A.

 
Clause Two Pledge Registration and Insurance
 
2.1 For pledges under the Contract which need to be legally registered, Party A
should go through the pledge registration formalities in accordance with Party
B’s request and legal regulations, the original copies of such registration
documents are to be kept by Party B. After the debtor settles all the principal
debt, interest and expenses under the Contract, the pledge registration will be
de-registered.

 
2.2 Party B has the right to request Party A to take the insurance policy for
pledge and appoint Party B to be the first beneficiary.. The insured amount of
property will be determined by the value of the Pledge and the insurance terms
shall not be shorter than the period of debt. If the guaranty to be provided for
pledge is more than one year (excluding period for one year or less) of medium
to long term of credit, Party A may purchase the insurance policy on the annual
installment basis.

 
2.3 Within the validity of the Contract, Party A cannot interrupt or revoke the
insurance policy. If the insurance is interrupted, Party B has the right to
purchase insurance on behalf of Party A, for which all the expenses will be
borne by the latter.

 
2.4 Party A should pay the insurance premium on time and implement the
obligations indicated in the insurance contract.
 
2.5 Before settling all the principal debt ,interest and expenses under the
Contract, Party A must renew the insurance policy in accordance with Clause 2.2,
otherwise, Party B has the right to renew the insurance policy, for which
expenses will be borne by Party A.
 
2.6 The original copy of the insurance policy will be kept by Party B and will
be returned to Party A after the debtor settles all the principal debt,
interests and expenses under the Main Contract.
  Clause Three Pledgor’s warranties and undertaking  
3.1 Party A has read the Main Contract carefully and confirmed all the clauses.
There will be no need for Party A to confirm single credit line agreement and
business certificate if it does not exceed the provisions of the Main Contract.
 
3.2 Party A undertakes: there will be no need for Party A to agree the
modifications on the Main Contract made by Party B and the debtor, Party A will
continue to undertake the guaranty responsibility for the modified Main
Contract. But for an increase in the debt principal increase and the increase of
the debt term, if the written approval has not been obtained from Party A, Party
A will still undertake the guaranty responsibility for the amount and term
stipulated in the original contract.

 

--------------------------------------------------------------------------------

 
3.3 Party A has obtained all proper authorization and approval for the purposes
of signing this Agreement. The signing of this Agreement will not violate any
agreements or undertakings made with any third parties.
 
3.4 Except for any matters notified to Party B in writing before signing of this
Agreement, Party A does not have in existence any significant lawsuit,
arbitration, action, litigation, legal review and other matters which would
adversely affect the performance of this Agreement.
  3.5 Party A legally owns the Pledge without any legal dispute. Before the
signing of the Contract, there is no pledge to any third party (excluding the
pledge of the balance).  
3.6 Without written approval of Party B, Party A is not allowed to assign,
grantor set security interests with respect to the Pledge.
 
3.7 Party A should honestly report to Party B about the status of lease of the
Pledge for lease, if a lease is made. Party A should provide a written notice to
Party B accompanied with the executed lease, and also provide the lessee with
written notice of the Pledge. Upon expiry of the lease, if Party A wants to
renew the lease or enter into a new lease, Party A should obtain written
approval from Party B.
Under the approval of Party B to lease the Pledge, Party A must specify in the
lease contract: (1) the leased property has been pledged to Party B; (2) when
Party B exercise the Pledge Rights, the lessee should vacate the Pledge within
thirty (30) days after the date of Party B’s letter. The rent income from the
lease of the Pledge by Party A should be deposited in accounts opened by Party A
with Party B as security for repayment by the debtor of the debt under the Main
Contract, and cannot be used for any other purpose.
 
3.8 Party A promises to reasonably use and maintain the Pledge, and will not do
anything which may reduce the value of the Pledge.
  3.9 Party A would accept and co-operate with Party B for the latter to check
the use, maintenance and upkeep of the Pledge as well as property ownership.  
3.10 In respect of the credit line exceeding one year( not including credit line
within one year or less), from the second anniversary of the credit line, Party
B has the right to revaluate the financial position and the specific project
status against the conditions imposed by Party B for the credit line, followed
by adjustments in credit line amount, availability period and interest rate in
accordance with the revaluation results.
 
In case of any collateral or pledged objects, Party B has the right to request a
valuation performed by a valuer recognized by Party B and the valuation expenses
will be borne by Party A. In the event of a depreciation in value of the
collateral or pledged objects, which is no longer sufficient guarantee for the
debt under the master agreement, Party B has the right to demand partial
repayment or to request Party A to provide other guarantees approved by Party B.
 
3.11 Under the following circumstances, Party A should notify Party B in writing
in the next day of the occurrence of the event: (1) Damage of the Pledge. (2)
Loss of the Pledge (3) Any insurance incident of the Pledge. (4) Ownership
disputes of the Pledge (5) Any mandatory measures for closing down and
sequestration of the Pledge (6) Damage of the Pledge by the third parties (7)
Relocation or dismantling of the Pledge . (8) Any incidents which affects the
execution of the Pledge Rights.

 

--------------------------------------------------------------------------------


 
 

  Clause Four Exercise of Pledge rights  
4.1 Party B shall has the right to exercise the Pledge Rights under the
following circumstances,:(1) The debtor does not make the full payments on time
for all the principal and interest and expenses of the debt under the Main
Contract; (2) Party A breaches the warranty and undertaking or fails to carry
out its obligations under the Contract; (3) The debtor or Party A declares
dissolution, insolvency or deregistration in accordance with the law; (4) There
is a possibility for the Pledge to perish or for its value to depreciate
significantly to a point sufficient to impair the rights of Party B, whilst the
debtor or Party A are unable to provide the approved guaranty within the time
period notified by Party B; (5) The debtor has breached the Main Contract or the
Main Contract is cancelled or terminated; (6) Any other situation for carrying
out the Pledge as stipulated by law. 
  4.2 Party B takes the priority of being compensated with the proceeds from the
sale or auction of the Pledge.  
4.3 Party A accepts that as of the 2nd month from the date of breaching the
contract, Party B has the right to collect the compound interest of the pledge
(including but not limited to the rental and contracting charges) to pay off the
debts, during which Party A shall provide unconditional support. The collected
compound interest shall be first used to pay the expenses for collecting the
same.
 
4.4 Upon the exercise of pledge rights, both Parties shall determine the method
of exercise pledge rights through mutual consultation. If they fail to reach an
agreement, Party B has the right to request a People’s Court to auction or sell
the Pledge.
 
4.5 Party A confirms that if there is further additional pledge provided by the
debtor Party B has the right to select the pledge rights of the Pledge under the
Contract and Party A shall raise no objection.
  Clause Five Responsibility at Default  
5.1 In the event that Party A is in breach of or does not fully fulfill the
obligation under the Contract and causes the pledge rights not established and
also fails to provide the guaranty recognized by Party B within the time
notified by Party B, Party A shall undertake the default responsibilities as
follows:
 
(1) If Party A is the debtor, Party A should pay Party B the default fine at 5%
of the principal debt in the Main Contract, the amount of the default fine shall
be limited to the value of the Pledge stated in the Contract.
 
(2) If Party A is not the debtor, Party A should undertake the related default
responsibilities for the principal debt, interests and expenses under the Main
Contract, within the limit of the value of the Pledge stipulated in the
Contract.
 
5.2 In the event that Party A is in breach of or does not fully fulfill the
obligation under the Contract and causes the value of the Pledge to decrease and
also fail to restore the Pledge to its original state or provide the guaranty
recognized by Party B within the time notified by Party B, Party A shall
undertake the default responsibilities as follows: (1) If Party A is the debtor,
Party A should pay Party B for the default fine at 5% of the principal debt
stipulated under the Main Contract, the amount of the default fine shall be
limited in the value of the Pledge stated in the contract. (2) If Party B is not
the debtor, when the pledge rights are exercised by Party B according to the
law, Party A undertakes the joint and several liability to compensate Party B
for the difference between the pledge value under the contract and the pledge
value at the time when the pledge rights are exercised, which is limited to the
unsettled principal debt, interests and expenses from the debtor under the Main
Contract.
 

 

--------------------------------------------------------------------------------


 
 

5.3 Party A shall compensate Party B for all the direct or indirect loss
suffered caused by the Party A’s default.   Clause Six Supplementary Provisions
  6.1 All the charges under the Contract regarding the pledge’s evaluation,
registration, notarization, identification, insurance, storage, servicing,
maintenance, deposit and transportation shall be paid by Party A.   6.2 Party B
may assign the rights under the Contract, together with the entire or part of
principal creditor’s right, to a third party.   6.3 Party B has the right to
request an enforceable notarization.  
6.4 Party A authorizes Party B to request for its credit status from the credit
database from the People’s Bank of China, credit department, the relevant
organization or department and individuals.. The use of the credit report is
limited to the scope stipulated from the credit information provisional law
pronounced by the People’s Bank of China and the relevant law. Party A agrees
that Party B will provide its credit information to the credit database of
People’s Bank of China and the credit department.
 
6.5 Party B can disclose to potential assignee or anyone who might enter into an
agreement with Party B any information of Party A which Party B deems fit and
necessary.
6.6 Any notices, request or other letters Party B are deemed to be sent to Party
A once Party B sends it to Party A’s address in accordance with this Agreement
or any address which have been notified by Party A in writing to Party B.
 
6.7 Any disputes arising in the performance of this Agreement are resolved
through mutual consultation; if not, it will be resolved as follows:
legal action in the court in the jurisdiction of Party B’s location.
  6.8 The Contract is governed by the laws of People’s Republic of China.  
6.9 This Agreement is valid when it is signed (stamped) by its corporate
representative (person in charge) and stamped by Company’s official chop. If
Party A has not utilized the credit line within 3 months of the execution of
this Agreement, Party B has the right to terminate this Agreement.

 

--------------------------------------------------------------------------------


 

 
6.10 This Agreement has 4 counterparts, 2 of which are kept by Party B, 1 kept
by Party A, 1 kept by the debtor and 1 kept by the registration authority..
 
Party A declares that it fully understands the terms of this Contract, the Main
Contract and other relevant documents, and that it has already (when necessary)
sought independent legal advice.


 

Party A (Stamp) Party B (Official Stamp)    
Legal Representative
or Authorized Representative:
Legal Representative  
or Authorized Representative:
   
Execution Date: July 1, 2008
Execution Place: 
Execution Date: July 1, 2008
Execution Place:
   
Party A (personal)
the person or Authorized Representative:
     
Execution Date:
Execution Place:
 

 
 
Attachment One


 
Pledge Registration Administration: Dongguan Real Estate Administration Bureau
Registration Board:


 

--------------------------------------------------------------------------------


 
Pledge List


Contract No.: Shenping Bank (China Resources Center)
Pledge No.: (2008) A10011101340800005  
 
Name
Property No.
Address
Qty
Unit
Original
Value
Evaluation
House
Type
Land Source
Land
Term
Dongguan
Diguang Electronic
Science and
Technology
Co., Ltd. /
Factory Buildings A, B, Office Buildings,
Dormitory Building and Cadre Building
C4956850/
C4956849/
C4956848/
C4956851/
C4956852
Industrial Area,
Hongmenshan,
Changshantou,
Qingxi County,
Dongguan
7795.20/
8769.60/
4671.80/
12709.95/
4541.43
M2
 
52,219,340.00
Industrial
 
Exchange
and assignment
 
Evaluated Pledge Total: RMB fifty-two million two hundred nineteen thousand and
three hundred forty one only. / RMB52,219,340.00
Evaluation Unit: Real-estate Property Value Co., Ltd / Shenzhen National Land
Resources
Evaluation Date:
Detail Explanations on Pledge:

 
 

Party A (Stamp) Party   B (Official Stamp)     Legal Representative Legal
Representative    
or Authorized Representative:
or Authorized Representative:

 